PER CURIAM.
Concetta Edwards appeals an order denying her motion to dissolve a temporary injunction. Appellees German Auto World, Inc., Armand Barmichael, and Joe Barmicha-el do not defend the merits of the trial court’s order, but only argue that this court is without jurisdiction. We disagree with appellees on this point. There was no procedural impediment to the appellant’s filing of the motion to dissolve. As there was no previous appeal in this case, the law of the case doctrine is inapplicable. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Westwind Transp., Inc., 442 So.2d 414, 416 (Fla. 2d DCA 1983). See generally Philip J. Padovano, Florida Appellate Practice § 14.12 (1988). The order under review is reversed and the cause remanded with directions to dissolve the temporary injunction.
Reversed and remanded.